Citation Nr: 0503578	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for diabetic 
nephropathy with hypertension (previously rated as 
hypertension), currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for gout with 
postoperative arthrodesis of left great toe, currently rated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the veteran's claim for 
increased ratings for diabetes mellitus, gout, postoperative 
arthrodesis, left great toe, and hypertension.  The Board 
notes that a later rating decision, dated in October 2003, 
the veteran's service-connected hypertension, rated as 10 
percent disabling from June 1, 1981, was re-characterized as 
diabetic nephropathy with hypertension and increased to 30 
percent disabling, effective March 6, 2003.  

In September 2001, the veteran was afforded a hearing before 
a Decision Review Officer (DRO) at the Little Rock RO.   

The issue of entitlement to an increased rating for diabetic 
nephropathy with hypertension (previously rated as 
hypertension) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin, but the objective evidence does not show 
that the disability requires regulation of activities, or 
that the veteran suffers from hypoglycemic reactions 
requiring at least one or two hospitalizations per year or at 
least twice a month visits to a diabetic care provider.

2.  The veteran's service-connected gout, with postoperative 
arthrodesis of left great toe, is productive of subjective 
complaints of pain and an altered gait, but the objective 
evidence shows no signs of acute gout and the veteran takes 
no medication for gout.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2004).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected gout, with postoperative arthrodesis of 
left great toe, have not been met.  38 U.S.C.A.   §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.14, 4.7, 
4.71a, Diagnostic Codes 5002, 5017 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the July 2001 
statement of the case (SOC) listed the applicable rating 
criteria for gout, hypertension, and diabetes mellitus and 
the October 2003 rating decision listed the criteria 
necessary to be shown in order to warrant a higher rating for 
diabetic nephropathy with hypertension.  Additionally, a 
February 2003 letter from the RO to the veteran informed him 
that VA needed to obtain records of treatment for his 
diabetes mellitus, left great toe gout, and hypertension and 
requested that he complete VA Form(s) 21-4142 for each non-VA 
doctor and medical care facility that treated him for the 
above-mentioned service-connected disabilities.  He was 
directed to provide the name of the facility and approximate 
dates of treatment on a VA Form 21-4138 if there was any 
treatment received from a VA medical facility.                       

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (Court) has emphasized that the 
provisions of the VCAA impose new notice requirements on the 
part of VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA has a duty to notify a claimant 
(and his representative) of any information, whether medical 
or lay evidence or otherwise, not previously provided to VA 
that is necessary to substantiate a claim.  38 U.S.C.A. § 
5103 (West 2002).  As part of that notice, VA shall indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  Id.
  
A February 2001 RO letter informed the veteran that VA would, 
inter alia, schedule him for a VA examination, if 
appropriate, obtain any medical records from VA Medical 
Centers, and obtain any service records from the military, if 
appropriate.  In addition, the October 2003 supplemental 
statement of the case (SSOC) reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  

Regarding the duty to assist, the veteran's VA medical 
records have been obtained and the veteran was, indeed, 
afforded multiple VA examinations in conjunction with the 
claims on appeal.  The Board notes that the veteran has not 
specifically referenced any records that are obtainable and 
have not been obtained and considered in conjunction with the 
veteran's claims.  In this regard, the veteran submitted 
statements which were received in February 2002 and November 
2003 in which he indicated that he had no additional evidence 
to submit.    Given the foregoing, the Board finds that VA 
has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the October 
2003 SSOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the February 2001 and February 2003 RO letters, 
combined with the statement of the case and October 2003 
rating decision, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being provided VCAA notice.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.  Furthermore, while such was not 
given prior to the first AOJ adjudication of the claim, 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  In this regard, the Board reiterates that the 
veteran submitted statements that were received in February 
2002 and November 2003 in which he indicated that he had no 
additional evidence to submit.       

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Ratings

The veteran is seeking increased ratings for his service-
connected conditions of diabetes mellitus, left great toe 
gout, and diabetic nephropathy with hypertension (previously 
rated as hypertension).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one rating.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The medical evidence includes a February 2000 VA progress 
note, which listed the veteran's blood pressure as 153/92 and 
again as 160/90.  

A May 11, 2000 Preventive Health Screening form listed the 
veteran's blood pressure as 123/72.  A May 11, 2000 VA 
medical record noted that the veteran walked into the clinic 
due to a fall off a porch that morning.  It was stated that 
X-rays showed fracture of the 5th metatarsal.  A May 12, 2000 
medical report from Jacksonville Medical Clinic noted that 
the veteran suffered a fracture of the left 5th metatarsal 
the previous day.  

A July 2000 VA medical record stated that the veteran was 
taking 24 units of insulin in the morning and 12 units at 
8:00 PM, but it was further stated that his insulin was 
increased to 20 units twice daily.  Extremities were without 
edema.  A surgical scar on the left foot was noted.  The 
examiner commented "good care, intact impulses, no ulcers or 
lesions."  His diabetes mellitus control was indicated to 
not be ideal.  Glucose was reported as 114 that morning.  The 
examiner also stated that the veteran's hypertension was not 
well controlled.      

A November 2000 VA medical record reported that the veteran 
was taking 24 units of insulin in the morning and 12 units at 
bedtime.  It was stated that the last visit added Metformin 
500 twice daily with much improved control.  It was noted 
that the veteran complained of some low glucoses at work, but 
all had been treated with food before they became 
problematic.  There were no problems with his foot.  There 
was no edema.  The feet were dry, but good care otherwise, 
and intact pulses.  The assessment was Type II diabetes 
mellitus, control improved, although not at goal yet.  His 
blood pressure was noted to be high; the reading was 161/79.  
BUN was 15 and creatinine was 1.1.  

A March 12, 2001 VA examination report stated that the 
veteran reported that the left great toe was operated on in 
1990, which was a fusion noted to be surgically successful.  
The veteran stated that since that time he had had no 
difficulty with the joint and that his gout medication had 
been discontinued.  He did report pain in the toe, which he 
rated at a level of 5 using 10 as a maximum.  He reported 
difficulty when he walked, particularly with the rollover 
phase of the gait.  It was also reported that he had 
additional injury because of some muscle weakness in the left 
leg.  

Upon physical examination, a scar over the dorsum of the 
metatarsophalangeal articulation, which was noted to be well-
healed, slightly broadened, with a slightly tender keloid 
formation.  The distal interphalangeal articulation showed a 
range of 5 degrees dorsiflexion and plantar flexion.  There 
was no range of motion in the metatarsophalangeal 
articulation of the great toe.  The examiner stated that the 
"average range of motion, I would anticipate in the distal 
interphalangeal articulation to be 15 degrees of flexion and 
5-10 degrees dorsiflexion."  He stated further that the 
"metatarsophalangeal articulation would be expected to move 
15-20 degrees dorsiflexion, 15-20 degrees plantar flexion."  
The examiner stated that the overall alignment of the great 
toe was good and noted that multiple films of the left foot 
revealed an excellent surgical fusion of the 
metatarsophalangeal articulation of the left great toe.  He 
stated that it was in a functional position, both in the 
anterior/posterior and mediolateral plane.  The impression 
was a remote history of gout, left toe, and remote successful 
surgical arthrodesis, metatarsophalangeal articulation of the 
left great toe.
   
A March 22, 2001 VA examination report stated that the 
veteran took 24 units of insulin in the morning and 12 units 
in the evening.  He also was noted to take Metformin, one 
gram twice daily, and was noted to be on a diet.  The veteran 
reported having had some diabetic involvement with his eyes, 
diagnosed by his ophthalmologist, but stated that was not 
affecting his vision.  The veteran stated that he had not had 
any renal involvement that he was aware of.  He did complain 
of numbness and paresthesias involving both feet.  It was 
noted that the veteran had been on medication for 
hypertension since 1975, taking Hydrochlorothiazide, 
Lisinopril, and Tiazac.  The examiner stated that the veteran 
brought in outside blood pressure readings of 136/78, 147/81, 
and 157/96.  It was not indicated when these readings were 
recorded.  The veteran also reported having a lot of pain in 
the left great toe, but no swelling.  He stated that he did 
not take medication for it.  

Upon physical examination, his blood pressure was 160/80.  
The veteran did have a 2 inch well-healed incision over the 
medial aspect of the left great toe.  The joint was noted to 
be essentially fused.  The examiner reported that there was 
flexion of the left great toe 10 degrees and extension of 5 
degrees.  There was no redness or erythema.  The impression 
was diabetes mellitus, insulin dependent, gout, left great 
toe, status postoperative, essentially with fusion of the 
toe, and hypertension.     

A March 22, 2001 report of left foot X-rays stated that the 
veteran had a fusion of the first metatarsophalangeal joint 
and that plate and screw fixation was seen over the proximal 
left fifth metatarsal fracture.  Bones and joints were 
otherwise unremarkable, except for degenerative changes and a 
mild pes planus deformity.      

A March 26, 2001 VA clinical laboratory report stated 
negative results for urine glucose and urine protein.   

A July 2001 medical report by Dr. Thomas P. Rooney noted the 
veteran's fusion of the metatarsophalangeal joint of the left 
great toe, which he stated left him with no motion in that 
joint.  The examiner noted a dorsal scar over the 
metatarsophalangeal joint of the left great toe and stated 
that the toe was fused with about 10 degrees dorsiflexion and 
5 degrees of valgus.  The examiner stated that this was a 
good position for a toe fusion.  In the interphalangeal 
joint, the veteran had full extension to neutral and 20 
degrees flexion.  There were good pedal pulses bilaterally 
and no edema.  The examiner stated that there were mild 
degenerative changes in the tarsal joints noted in the 
lateral view of the left foot.  

An August 2001 medical report from Dr. Alan Storeygard noted 
that Metformin had been added to his diabetic regimen and 
that he took 26 units of insulin in the morning and 12 units 
in the evening.  He was noted to be on Lisinopril and 
Diltiazem for hypertension.  His gout was noted to be 
currently asymptomatic and it was stated that he was not 
taking any medication for it.  UA was clear, except for trace 
protein.  

A September 28, 2001 report from Dr. John D. Phillips noted 
that he had been treated repeatedly for diabetic retinopathy.  
He indicated that he last examined the veteran the previous 
day and that his background retinopathy was stable and 
required no intervention.  With his glasses, the examiner 
stated that the veteran's vision was 20/25 in the right eye 
and 20/25 in the left eye.  The examiner stated that the 
veteran also had early cataracts, which were stable and 
required no intervention.    

In the September 2001 DRO hearing, the veteran testified that 
he was a letter carrier.  The veteran stated that his 
diabetes mellitus had caused him to miss work, but not 
recently.  He stated that there were no restrictions on his 
driving.  He indicated that the diabetes disturbed his sleep 
in that he had to urinate frequently, but then testified that 
he was on Hydrochlorothiazide, which made him urinate.  The 
veteran stated that his doctor told him not to overdo his 
exercise.  

With regard to the range of motion of his left great toe, the 
veteran testified that he could curl it down, but that he 
could not move it up at all.  He indicated that it affected 
his gait, specifically, that he had to walk on the side of 
his foot because the toe did not bend.  He also stated that 
he walked flat-footed and that he hopped a lot of times.  The 
veteran reported pain with use of the foot and that it 
affected his balance.  The veteran stated that he wore 
special shoes, but stated that he was not taking any 
medication for his foot, but his spouse stated that he took 
"[j]ust regular pain pills, Tylenol and stuff like that."  

An October 2001 VA report of left foot X-rays noted bony 
fusion of the first metatarsophalangeal joint.

An October 2001 VA examination report noted that the veteran 
described pain in his left foot, rating it at a six.  It was 
further noted that the veteran's inability to bend the great 
toe made it very difficult for him to walk with the usual 
gait during thrust off.  It was stated that the veteran had 
to slightly shift his weight to the outer border of the foot, 
externally rotate it and bring it forward.  He complained of 
diminution of sensation in the plantar aspect of the 
metatarsal area of both feet.

Upon physical examination, the veteran walked with a slight 
change in the propulsive phase of the gait of the left side.  
The veteran was wearing a thick-soled high top shoe.  The 
left foot showed a 3-1/4 inch linear incision over the dorsum 
of the great toe metatarsal phalangeal joint.  The examiner 
stated that this joint was fused, but was in good alignment.  
The distal interphalangeal articulation showed a range of 
motion of 5 degrees of extension and 10 degrees of flexion.  
No range was present in the proximal joint of this great toe.  
The examiner noted some hypalgesia and hypesthesia on the 
plantar aspect of both feet.  The dorsalis pedis pulsation 
was palpable and weak on the left side.  X-rays of the left 
foot were reported to show a fusion in the proximal joint 
metatarsal phalangeal articulation, great toe.  Demineralized 
areas were noted at the base of the phalanges as seen the 
opposite side.  He had an os peroneum.  The diagnoses 
included gout, by record, and left metatarsal phalangeal 
articulation, fused, in excellent position and alignment.  
The examiner stated that the veteran's history did not 
suggest acute gouty attack and his outpatient records did not 
reveal a main thrust toward treatment of gout, either chronic 
or acute.  The examiner then stated that, for that reason he 
did not believe that the veteran's symptoms in his joints 
were related to the gout process.          

A March 6, 2003 VA examination report noted that the veteran 
took 28 units of insulin in the morning and 14 units in the 
evening.  It was reported that the veteran was having 
frequent episodes of hypoglycemia recently, usually around 3 
AM.  The veteran reported that he had been in a coma once 
from his diabetes from hypoglycemia and had to be taken to 
the emergency room, but there was no indication that this was 
a recent event.  The examiner reported that the veteran had 
not been in ketoacidosis.  The examiner noted that the 
veteran developed gout in 1975 involving the left great toe 
and that he has had recurrent episodes since then, or that it 
would get red, hot, and tender.  It was indicated that, 
lately, he had been having a flare-up about once a week.  He 
was noted to have been on Allopurinal at one time, but that 
he was not taking any medication for his gout, either for 
hyperuricemia or for acute episodes at the time of the 
examination.  It was also noted that the veteran developed 
hypertension in 1975 and that he has been on treatment since 
that time.  The veteran stated that he was not aware of 
having had any renal involvement.  

Upon physical examination, his blood pressure was 190/100.  
The examiner stated that there was no evidence of acute gout.  
The examiner stated that the left great toe was fused and 
that he had a well-healed incision.  He noted that he had 
reviewed the claims folder.  The diagnoses were Type II 
diabetes mellitus, recurrent gout, hypertension, and diabetic 
nephropathy manifested by proteinuria.  

A March 24, 2003 VA report of left foot X-rays noted bony 
fusion of the first metatarsal phalangeal joint and 
degenerative changes involving some of the tarsal joints and 
the first interphalangeal joint.  Old healed fracture 
deformity of the 3rd metatarsal was noted, as was an old 
healed fracture deformity of the 5th metatarsal with internal 
metallic fixation.  

A March 24, 2003 VA examination report noted that the veteran 
entered with a relatively normal gait, but slowly.  It was 
reported that the veteran had worked as a mail carrier for 
the last 19 years, walking about one mile per day and 
delivered the rest of the mail getting in and out of his 
truck with frequency.  The veteran denied ever having had any 
nonhealing ulcers.  He was reported to wear plastic coated 
inserts and extra depth shoes for every day use and wear high 
top boots for his mail delivery activities.  With regard to 
the left foot, the examiner stated that the veteran 
complained that because the left great toe joint was fused 
and did not bend, there was stiffness causing him to have to 
step over the end of his foot.  The veteran denied any 
significant pain or tenderness along the dorsal scar and 
noted that the original joint pain was completely resolved 
with the surgery.  

Upon physical examination, the veteran had relatively normal 
appearing feet, though he had some mild pes planus 
bilaterally.  Pedal pulses were palpable and the skin was 
intact with no evidence of recurring diabetic ulceration.  
There was a nicely healed dorsal scar over the left great 
metatarsophalangeal joint measuring 58 mm in length.  It was 
nontender to palpation or percussion.  The joint was noted by 
the examiner to be effused in relative plantar flexion, 
rather than the more desirable 15 degree to 30 degree 
dorsiflexion.  The examiner stated that this would account 
for having stiffness that made it difficult to walk.  There 
was no motion of the metatarsophalangeal joint of the left 
great toe.  Range of motion of the interphalangeal joint of 
the left great toe was 0 degrees dorsiflexion and 10 degrees 
plantar flexion.  The examiner stated that gait analysis 
revealed necessity to vault over the left great toe due to 
the relative position of plantar flexion effusion.  He stated 
that the veteran had accommodated to the altered biomechanics 
by ambulating slowly and slightly exaggerating hip and knee 
flexion on the left side to clear the left foot.  

The examiner concluded by stating that the veteran had a 
fused left first metatarsophalangeal joint in an anatomically 
less than optimal position, but stated that by altering his 
gait and wearing excellent shoes, the veteran was able to 
perform most activities.  However, the examiner stated that 
any activity that would require going up on his tiptoes or 
ascending or descending heels would be very difficult.  He 
then stated that a combination of the great toe stiffness and 
the diabetes placed him at risk for skin breakdown, but that 
thus far he had taken all of the appropriate measures to 
avoid such.      

				A.  Diabetes Mellitus

The veteran currently has a 20 percent disability rating for 
his service-connected diabetes mellitus.  

Under Diagnostic Code 7913, a 20 percent evaluation for 
diabetes mellitus requires insulin and a restricted diet; or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is warranted for diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is appropriate for 
diabetes mellitus that requires insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
a year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is warranted 
for diabetes mellitus that requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations a year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

Here, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  Despite the veteran 
testifying at the September 2001 DRO hearing that his 
diabetes had caused him to miss work, he stated that that had 
not occurred recently.  The examination reports cited above 
would support a finding that the veteran does not miss work 
due to his diabetes.

He also testified that his doctor told him to not overdo his 
exercise.  However, there is no objective showing that the 
veteran must regulate his activities due to his diabetes.  In 
any event, the Board does not equate a warning to not overdo 
exercise as proof that the veteran must regulate his 
activities due to his diabetes.  

While the evidence of record above demonstrates that his 
diabetes mellitus requires insulin, the evidence does not 
show that the veteran requires a "regulation of activities" 
as defined in DC 7913 as "avoidance of strenuous 
occupational and recreational activities."  Although it is 
not necessary to meet all of the rating criteria included in 
the higher rating, the regulation of activities is the 
primary characteristic distinguishing ratings greater than 
the 20 percent evaluation under DC 7913.  38 C.F.R. § 4.21.  
The evidence shows, in fact, that the veteran was able to 
perform occupational activities.  For example, it was 
reported that the veteran had worked as a mail carrier for 
the last 19 years, walking about one mile per day and 
delivered the rest of the mail getting in and out of his 
truck with frequency.

In the March 6, 2003 VA examination report, the veteran 
reported having had frequent episodes of hypoglycemia 
recently, usually around 3 AM.  In this regard, the veteran 
reported that he had been in a coma once from his diabetes 
from hypoglycemia and had to be taken to the emergency room, 
but he did not indicate that this was a recent event, nor 
does the objective medical evidence show that such was a 
recent event.  The examiner reported that the veteran had not 
been in ketoacidosis.  

A detailed review of the medical evidence does not show that 
the veteran suffers from hypoglycemic reactions requiring at 
least one or two hospitalizations per year or at least twice 
a month visits to a diabetic care provider.  Accordingly, the 
veteran's claim must be denied.      

This decision does not suggest that, at some point, the 
veteran may be entitled to greater compensation for this 
disorder.  However, at this time, he does not meet the 
requirements of an increased evaluation. 

The Board has also considered that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In this 
regard, the Board notes that the veteran has a separate, 
compensable rating for diabetic nephropathy with 
hypertension.  The veteran has also been diagnosed with 
diabetic retinopathy, for which he does not receive a 
separate disability rating.    
 
Diabetic retinopathy may be rated by analogy to retinitis 
under Diagnostic Code 6006.  See 38 C.F.R. § 4.20.  Chronic 
retinitis is evaluated from 10 percent to 100 percent on the 
basis of resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6006.  

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  Corrected visual acuity of 
20/50 (6/15) in one eye warrants a 10 percent evaluation when 
corrected visual acuity in the other eye is 20/40 (6/12).  38 
C.F.R. § 4.84a, Diagnostic Code 6079.  The best distant 
vision obtainable after best correction by glasses is the 
basis of rating visual acuity.  38 C.F.R. § 4.75 (2004).  

The September 2001 report from Dr. John D. Phillips noted 
that the veteran had been treated repeatedly for diabetic 
retinopathy.  He indicated that his background retinopathy 
was stable and required no intervention.  With his glasses, 
the examiner stated that the veteran's vision was 20/25 in 
the right eye and 20/25 in the left eye.  The examiner stated 
that the veteran also had early cataracts, which were stable 
and required no intervention.  There is no showing in the 
record of entitlement to a compensable evaluation for 
impairment of visual acuity or loss of visual fields under 
Diagnostic Code 6006.     

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected diabetes mellitus, 
nor has there been a showing of interference with his 
employment to a degree greater than that contemplated by the 
regular schedular standards which are based on the average 
impairment of employment.  In this regard, the Board notes 
that in the March 24, 2003 VA examination report it was noted 
that the veteran entered with a relatively normal gait, but 
slowly.  It was reported that the veteran had worked as a 
mail carrier for the last 19 years, walking about one mile 
per day and delivered the rest of the mail getting in and out 
of his truck with frequency.  Additionally, he testified in 
the September 2001 DRO hearing that his diabetes had not 
recently caused him to miss work.  Thus, the record does not 
present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board therefore concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
diabetes mellitus.  It follows that the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

					B.  Gout

The veteran's left foot gout is currently rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5017.  Under this Diagnostic Code gout is 
rated pursuant to the criteria for evaluating rheumatoid 
arthritis under Diagnostic Code 5002.  Diagnostic Code 5002 
provides a 20 percent evaluation where there are one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent evaluation is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  A note to Diagnostic Code 5002 states that 
ratings for an active process will not be combined with 
ratings for chronic residuals.  Instead, the higher of the 2 
evaluations should be assigned.

The Board notes that the Regulations do not contain 
diagnostic codes specifically addressing limitation of motion 
or ankylosis of individual toes.  

As noted above, in order to be entitled to the next-higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.  The Code section does 
not define what constitutes an "incapacitating episode".  
Here, however, it would be inappropriate to assign a higher 
rating under DC 5002.  Under 38 C.F.R. § 4.68, the Amputation 
Rule, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  Here, under 
DC 5171, for amputation of the great toe, a 30 percent rating 
is warranted for amputation with removal of metatarsal head.  
This is the highest rating under that diagnostic code.  As 
such, the Board may not assign a higher, 40 percent, 
disability rating under DC 5002.  

The March 12, 2001 VA examination report listed an impression 
of remote history of gout, left toe, and remote successful 
surgical arthrodesis, metatarsophalangeal articulation of the 
left great toe.  The March 22, 2001 VA examination report 
listed an impression of gout, left great toe, status 
postoperative, essentially with fusion of the toe.  In the 
October 2001 VA examination report, the examiner stated that 
the veteran's history did not suggest acute gouty attack and 
his outpatient records did not reveal a main thrust toward 
treatment of gout, either chronic or acute.  The examiner 
then stated that, for that reason he did not believe that the 
veteran's symptoms in his joints were related to the gout 
process.  Although the examiner in the March 6, 2003 VA 
examination report diagnosed recurrent gout, he noted in the 
report that that there was no evidence of acute gout.  The 
examiner in the March 24, 2003 VA examination report stated 
that the veteran had a fused left first metatarsophalangeal 
joint in an anatomically less than optimal position, but 
stated that by altering his gait and wearing excellent shoes, 
the veteran was able to perform most activities.  

The Board notes that the examiner in the March 12, 2001 VA 
examination stated in the report that the overall alignment 
of the great toe was good and noted that multiple films of 
the left foot revealed an excellent surgical fusion of the 
metatarsophalangeal articulation of the left great toe.  
Additionally, the examiner in the October 2001 VA examination 
report stated that the left great toe was fused in excellent 
position and alignment.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  As discussed above, the 
regulations do not provide diagnostic codes specifically 
pertaining to limitation of motion or ankylosis of individual 
toes and, additionally, 38 C.F.R. § 4.68 prevents a rating in 
excess of 30 percent for the veteran's left great toe 
disability.  Furthermore, the evidence does not show that the 
veteran's service-connected gout, with postoperative 
arthrodesis of left great toe, is analogous to amputation of 
the left great toe with removal of the metatarsal head.  
Accordingly, the claim must be denied.  

As noted above, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected gout, with postoperative arthrodesis of 
left great toe, nor has there been a showing of interference 
with his employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  In this 
regard, the Board again notes that in the March 24, 2003 VA 
examination report it was noted that the veteran entered with 
a relatively normal gait, but slowly.  It was reported that 
the veteran had worked as a mail carrier for the last 19 
years, walking about one mile per day and delivered the rest 
of the mail getting in and out of his truck with frequency.  
Although the veteran has complained of pain and an altered 
gait, the objective evidence does not show that his service-
connected gout, with postoperative arthrodesis of left great 
toe, has caused marked interference with employment.  Thus, 
the record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for diabetes mellitus is denied.  

An increased rating for gout, with postoperative arthrodesis 
of left great toe, is denied.  


REMAND

The Board again notes that in an October 2003 rating 
decision, the veteran's service-connected hypertension, rated 
as 10 percent disabling from June 1, 1981 under DC 7101, was 
re-characterized as diabetic nephropathy with hypertension 
and increased to 30 percent disabling, effective March 6, 
2003.  March 6, 2003 is the date of the VA examination which 
diagnosed diabetic nephropathy.  

This disability has been rated in accordance with the rating 
criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7502 (2004).  Under the 
current schedular criteria, Diagnostic Code 7502 (chronic 
nephritis) is rated as renal dysfunction under 38 C.F.R. § 
4.115 (2004).  A 30 percent evaluation is warranted with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  

In order to warrant the next higher rating under the criteria 
for renal dysfunction, 60 percent, the evidence must show 
constant albuminuria with some edema; or there is a definite 
decrease in kidney function; or there is hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  

The Board has determined that the veteran must be afforded a 
VA examination which assesses the current nature and severity 
of this condition, as the medical evidence of record is 
inadequate to decide the veteran's claim.  VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  The RO is specifically 
directed to issue the veteran a letter 
informing him of the evidence necessary 
to establish entitlement to an increased 
rating for diabetic nephropathy with 
hypertension, as well as informing the 
veteran of VA's statutory duty to assist 
the veteran under the VCAA.  In this 
regard, the RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
  
2.  The veteran should then be provided a 
VA examination in order to determine the 
nature and extent of the veteran's 
service-connected diabetic nephropathy 
with hypertension.  The examiner should 
state whether the veteran has constant 
albuminuria with edema and whether there 
is a definite decrease in kidney function 
and should conduct blood pressure 
readings.  

All tests and studies necessary for 
evaluating the veteran under the 
applicable rating criteria must be 
performed and all manifestations of 
current disability should be described in 
detail.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


